department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc psi dselig wta-n-115199-01 index no memorandum for william j healey team manager examination specialization and processes s c cp rc es from harold burghart assistant to the branch chief branch cc psi subject low_income_housing_credit program clarification of reasonable attempts for purposes of sec_1_42-5 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent in your memorandum you ask if the vacant unit rule in sec_1_42-5 of the income_tax regulations can be applied on a building-by-building basis rather than on a project basis also you inquire about the definition of reasonable attempts made to rent a vacant low-income_unit lastly you ask whether the qualification under the available unit rule in sec_42 that a unit is not available for rent when subject_to a reservation that is binding under local law can be applied to the vacant unit rule the available unit rule under sec_42 provides that except as provided in sec_42 notwithstanding an increase in the income of the occupants of a low- income unit above the income limitation applicable under sec_42 the unit will continue to be treated as a low-income_unit if the income of the occupants initially met the income limitation and the unit continues to be rent-restricted however under sec_42 if the income of the occupants of the unit increases above percent of the applicable income limitation the unit will no longer be treated as a low-income_unit if any residential unit in the building of a size comparable to or smaller than the unit is occupied by a new resident whose income exceeds the applicable income limitation sec_1_42-15 provides that a unit is not available for purposes of the available unit rule when the unit is no longer available for rent due to contractual arrangements that are binding under local law for example a unit is not available if it is subject_to a preliminary reservation that is binding on the owner under local law prior to the date a lease is signed or the unit is occupied wta-n-115199-01 the vacant unit rule in sec_1_42-5 provides that the owner of a low-income_housing project must be required to certify that if a low-income_unit in the project became vacant during the year that reasonable attempts were or are being made to rent that unit or the next available unit of comparable or smaller size to tenants having a qualifying_income before any units in the project were or will be rented to tenants not having a qualifying_income under the vacant unit rule_of sec_1_42-5 vacant units formerly occupied by low- income individuals may continue to be treated as occupied by a qualified low-income individual for purposes of the set-aside requirement as well as for determining qualified_basis provided reasonable attempts are made to rent the unit and no other units of comparable or smaller size in the project are rented to nonqualifying individuals as stated in the legislative_history the vacant unit rule is applied on a project-wide basis rather than on a building-by-building basis h_r conf_rep no 99th cong 2d sess ii-94 therefore we do not apply the vacant unit rule on a building-by- building basis note however that sec_42d ii specifically requires that the available unit rule be applied on a building-by-building basis what constitutes a reasonable attempt to rent a vacant unit is factual and may differ from project to project depending on the size location and dollar value of the particular project also the different advertising media and technologies accessible geographically and financially to projects would affect what is considered reasonable therefore we do not define what is a reasonable attempt to rent a vacant unit the fact that a unit is subject_to a reservation under local law would indicate that reasonable attempts have been made to rent the unit although not specifically provided it appears appropriate to apply this reservation standard for purposes of the available unit rule to determine when a unit is considered rented under the vacant unit rule if you have any questions regarding this memorandum or further questions relating to these issues please call dave selig at
